DETAILED ACTION
This office action is in response to communication filed on December 18, 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 18, 2020 has been entered.

Status of Claims
The status of the claims is as follows:
Claims 4, 13 and 15-16 remain cancelled.
Claims 1-3, 5-12 and 14 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Claims 1-3, 5-12 and 14 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining a driver’s manual torque at a steering wheel of a vehicle), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 8 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining a driver’s manual torque at a steering wheel of a vehicle), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-3, 5-7, 9-12 and 14, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

The examiner submits that according to the specification “a steering angle speed” can be interpreted as “an steering angle” or “a steering angle acceleration” (see patent application publication [0016]). 

A copy of an examiner’s amendment to the record previously authorized appears below. Authorization for this examiner’s amendment was given in an interview with Steven Shipe (Reg. No. 71944), applicant’s representative, on 09/22/2020.
The application was amended as follows:
Regarding claim 1
Claim language was replaced by:
“A method for determining a driver’s manual torque at a steering wheel of a transportation vehicle, the method comprising: 
sensing a steering angle speed by a steering angle sensor; 
sensing a steering torque at a lower end of a steering column by a steering torque sensor at [[a]] the steering column which is connected to the steering wheel; 
estimating [[a]] the driver’s manual torque applied by a driver at the steering wheel, by a Kalman filter via a controller, based on the sensed steering angle speed and the sensed steering torque during the estimation of the driver’s manual torque in the Kalman filter, the frictional torque estimated based on the sensed steering torque; 

estimating a proportionality factor or coefficients by comparison between the estimated driver’s manual torque and the sensed further driver’s manual torque, and adjusting the estimation of the driver’s manual torque according to the proportionality factor or the coefficients”.

Regarding claim 6
Claim language was replaced by:
 “The method of claim 1, wherein sensing the steering angle speed includes sensing the steering angle speed by a rotor position sensor on an electric power steering motor, wherein a transmission ratio which is present is taken into account”.

Regarding claim 7
Claim language was replaced by:
 “The method of claim 1, wherein a driver’s activity information item is derived from the estimated driver’s manual torque, wherein the driver’s activity information item comprises information as to whether the driver of the transportation vehicle touches the steering wheel (“hands on”) or does not touch the steering wheel (“hands off”)”.

Regarding claim 8
Claim language was replaced by:

a steering angle sensor for sensing a steering angle speed; 
a steering torque sensor for sensing a steering torque at a lower end of a steering column which is connected to the steering wheel; 
a further steering torque sensor immediately at the steering wheel for sensing a further driver’s manual torque at the steering wheel; and 
a controller, wherein the controller estimates [[a]] the driver’s manual torque applied by a driver at the steering wheel, by a Kalman filter, based on the sensed steering angle speed and the steering torque sensed by the steering torque sensor, 
wherein the estimated driver’s manual torque is provided as an output of the Kalman filter, wherein the controller takes into account, during the estimation of the driver’s manual torque, a frictional torque and estimates the frictional torque based on the steering torque which is sensed by the steering torque sensor, 
wherein the controller takes into account the estimated frictional torque as an interference factor during the estimation of the driver’s manual torque in the Kalman filter, and 
wherein the controller determines a proportionality factor or coefficients by comparison between the estimated driver’s manual torque and the sensed further driver’s manual torque, and adjusts the estimation of the driver’s manual torque according to the proportionality factor or the coefficients”.

Allowable Subject Matter
Claims 1-3, 5-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. 
Rohrmoser (US 20190217886 A1) discloses:
A method for determining a driver’s manual torque at a steering wheel of a transportation vehicle ([0015]-[0018]: a method for determining a motor vehicle driver’s steering torque is provided), the method comprising:
sensing a steering angle speed by a steering angle sensor ([0034]: steering angle sensor measures a steering angle); 
sensing a steering torque by a steering torque sensor at a steering column which is connected to the steering wheel ([0032], [0034]: a torque (steering angle) sensor attached to the steering shaft measures the steering torque using a Kalman filter); and 
estimating a driver’s manual torque applied by a driver at the steering wheel, by a Kalman filter via a controller (Fig. 1, item 5 - “control unit”, [0033]: the control unit comprises the estimator), based on the sensed steering angle speed and the sensed steering torque ([0033]-[0035]: steering angle and steering torque are input into an estimator that estimates a driver’s steering torque), wherein the estimated driver’s manual torque is provided as an output of the Kalman filter ([0010]: result of the estimator, which uses the Kalman filter is the driver’s steering torque).

Shimizu (US 5996724 A) teaches:
	the sensed steering torque at a lower end of the steering column (Fig. 1, item 11; col. 3, lines 35-43: a steering torque sensor located at a lower end of the steering column (Fig. 1, item 2 – “steering shaft”) measures the steering effort applied to the steering wheel, with this information being collected by a controller (Fig. 1, item 13)).

Kifuku (US 6876910 B2) teaches:
	the estimated driver’s manual torque takes into account a frictional torque (Fig. 3, item 9 – “static friction computing means”) as an interference factor by estimation of the driver’s manual torque in the Kalman filter (col. 3, lines 7-22: conventional electric power steering systems do not compensate the influence of the static friction), the frictional torque estimated based on the sensed steering torque (Fig. 1, item 14 – “torque sensor”, col. 8, lines 16-35: static friction is calculated from the steering torque measured by the torque sensor, while evaluating driver’s torque detected by torque sensor), and
wherein the estimated frictional torque is taken into account as an interference factor during the estimation of the driver’s manual torque (col. 3, lines 7-22: conventional electric power steering systems do not compensate the influence of the static friction).

Ooga (US 20130073084 A1) teaches:
“The drive shaft velocity calculator 400 calculates a drive shaft velocity by determining a temporal difference in the joint shaft angle, for example, based on the joint shaft angle calculated by the joint shaft angle calculator 103. The friction torque calculator 401 reads a friction coefficient stored in the friction coefficient storage unit 202, and calculates a friction torque corresponding to a coulomb friction, a viscous friction, or the like, using the drive shaft velocity calculated by the drive shaft velocity calculator 400 and the read friction coefficient” ([0029]: a drive shaft velocity is calculated, before calculating the friction torque, and a corresponding friction coefficient is obtained from memory and used together with viscous friction and a Coulomb friction to determine friction torque).

Trimboli (US 20140371989 A1) teaches:
	“In accordance with the present teachings, a method for detecting steering wheel contact by a user is provided. The method includes generating a tunable signal and generating a torque via the EPAS based on the signal. A torque sensor measures the actual steering column torque, which is representative of a user's response to the torque applied based on the generated signal. Based on a comparison of the measured torque and an expected torque, a control system determines whether the user’s hands are on or off the steering wheel of the vehicle” ([0015]: detection of user contact with steering wheel is determined based on comparison of a measured torque and an expected torque (see also [0017] about implementation of Kalman filter during determination)).

Lee (US 20140257628 A1, IDS record) teaches:
	“In general terms, the technique for determining if the driver is holding onto the steering wheel 12 includes measuring a resonant frequency of oscillation in the steering system 10, and comparing the resonant frequency to a known natural frequency of oscillation of the steering system 10 itself” ([0019]: determination of driver’s contact on steering wheel is performed by comparing resonant frequency of oscillation in the steering system to known frequency, with known frequencies being measured in test vehicles (see [0026])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“sensing a further driver’s manual torque by a further steering torque sensor immediately at the steering wheel; and 
estimating a proportionality factor or coefficients by comparison between the estimated driver’s manual torque and the sensed further driver’s manual torque, and adjusting estimation of the driver’s manual torque according to the proportionality factor or coefficients,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 8.
Rohrmoser (US 20190217886 A1) discloses:
A device for determining a driver’s manual torque at a steering wheel of a transportation vehicle (Fig. 1, [0010]: a steer-by-wire steering system for determining a motor vehicle driver’s steering torque is provided), the device comprising: 
a steering angle sensor for sensing a steering angle speed ([0034]: steering angle sensor measures a steering angle); 
a steering torque sensor for sensing a steering torque at a steering column which is connected to the steering wheel ([0032], [0034]: a torque (steering angle) sensor attached to the steering shaft measures the steering torque using a Kalman filter); and 
the control unit comprises the estimator), wherein the controller estimates a driver’s manual torque applied by a driver at the steering wheel, by a Kalman filter, based on the sensed steering angle speed and the steering torque sensed by the steering torque sensor ([0033]-[0035]: steering angle and steering torque are input into an estimator that estimates a driver’s steering torque), wherein the estimated driver’s manual torque is provided as an output of the Kalman filter ([0010]: result of the estimator, which uses the Kalman filter is the driver’s steering torque).

Shimizu (US 5996724 A) teaches:
	a steering torque sensor for sensing a steering torque at a lower end of a steering column which is connected to the steering wheel (Fig. 1, item 11; col. 3, lines 35-43: a steering torque sensor located at a lower end of the steering column (Fig. 1, item 2 – “steering shaft”) measures the steering effort applied to the steering wheel, with this information being collected by a controller (Fig. 1, item 13)).

Kifuku (US 6876910 B2) teaches:
the controller takes into account, during the estimation of the driver’s manual torque, a frictional torque (Fig. 3, item 9 – “static friction computing means”) and estimates the frictional torque based on the steering torque which is sensed by the steering torque sensor	(Fig. 1, item 14 – “torque sensor”, col. 8, lines 16-35; static friction is calculated from the steering torque measured by the torque sensor, while evaluating driver’s torque detected by torque sensor), and
conventional electric power steering systems do not compensate the influence of the static friction).

Ooga (US 20130073084 A1) teaches:
“The drive shaft velocity calculator 400 calculates a drive shaft velocity by determining a temporal difference in the joint shaft angle, for example, based on the joint shaft angle calculated by the joint shaft angle calculator 103. The friction torque calculator 401 reads a friction coefficient stored in the friction coefficient storage unit 202, and calculates a friction torque corresponding to a coulomb friction, a viscous friction, or the like, using the drive shaft velocity calculated by the drive shaft velocity calculator 400 and the read friction coefficient” ([0029]: a drive shaft velocity is calculated, before calculating the friction torque, and a corresponding friction coefficient is obtained from memory and used together with viscous friction and a Coulomb friction to determine friction torque).

Trimboli (US 20140371989 A1) teaches:
	“In accordance with the present teachings, a method for detecting steering wheel contact by a user is provided. The method includes generating a tunable signal and generating a torque via the EPAS based on the signal. A torque sensor measures the actual steering column torque, which is representative of a user's response to the torque applied based on the generated signal. Based on a comparison of the measured torque and detection of user contact with steering wheel is determined based on comparison of a measured torque and an expected torque (see also [0017] about implementation of Kalman filter during determination)).

Lee (US 20140257628 A1, IDS record) teaches:
	“In general terms, the technique for determining if the driver is holding onto the steering wheel 12 includes measuring a resonant frequency of oscillation in the steering system 10, and comparing the resonant frequency to a known natural frequency of oscillation of the steering system 10 itself” ([0019]: determination of driver’s contact on steering wheel is performed by comparing resonant frequency of oscillation in the steering system to known frequency, with known frequencies being measured in test vehicles (see [0026])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a further steering torque sensor immediately at the steering wheel for sensing a further driver’s manual torque at the steering wheel; and 
wherein the controller determines a proportionality factor or coefficients by comparison between the estimated driver’s manual torque and the sensed further driver’s manual torque, and adjusts estimation of the driver’s manual torque according to the proportionality factor or coefficients,”


Regarding claims 2-3, 5-7, 9-12 and 14. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LINA M CORDERO/Primary Examiner, Art Unit 2857